Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
An iris of an eyeball would be inherently responsible for controlling a diameter and size of a pupil.  For example, the diameter of the pupil would be constantly changing depending on a condition of light (e.g. day or night).
 Thus, the recited pre-patterned layer on a region of the lens substrate which correspond to a pupil of the eyeball or to an iris of the eyeball of claim 5 would be indefinite since the diameter of the pupil in daytime and nighttime would be different requiring different pre-patterned layers.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
The recited unit of Ω/ϒ for sheet resistance value of claim 8 lacks antecedent basis in specification.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaur et al. (Graphene electrodes for adaptive liquid crystal contact lenses, Optical Express, 2016, Vol. 24, No.8, P. 8792-8787).
Kaur et al. teach graphene applied to soft lenses (hydrogel) in lines 11-10 from bottom of page 7.  Kaur et al. teach a sheet resistance of the graphene being < 1 kΩ/sq. at page 4, lower section meeting clam 8.
The graphene coating/sheet of Kaur et al. would be expected to have the recited properties of claims 6 and 9.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kaur et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to claim 2, a court held that very limited choices (i.e. outer surface or inner surface in this case) is anticipation See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
As to claim 4, Kaur et al. do not teach a partial coating and thus the graphene applied to soft lenses (hydrogel) would meet claim 4.
As to method claims 11 and 14:
Kaur et al. teach the following at page 4, lower section.
1.  Formation of the graphene film on copper foil by a chemical vapor deposition (CVD) growth technique (meeting the instant formation of a graphene sheet on a graphene growth support).
2.  Cover the graphene film formed on one side of cupper foil with PMMA (meeting the instant formation of a polymer support on the graphene sheet).
3.  Remove the graphene on other side by oxygen plasma (The instantly recited “comprising” would permit this step).
4.  Remove copper foil from the PMMA/graphene membrane (meeting the instant removal of the graphene growth support).
5.  Transfer the whole PMMA/graphene membrane onto the PMMA lens substrate (meeting the instant last step of transfer).
Also, the instantly recited “comprising” would permit additional layers such as LC layer taught in Fig. 1 of Kaur et al. in which a graphene electrode on the convex side of the PMMA substrate is taught.
A contact lens obtained from the above method would meet the recited functional contact lens of claim 1 as well.
Thus, the instant invention lacks novelty.

Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herekar (US 2018/0177632 A1).
US 2018/0177632 A1 has an earliest effective filing date of Oct. 5, 2016 for a provisional application No. 62/404,422.
Herekar teaches a contact lens comprising any combination of two layers of glass, graphene, plastic and sapphire in physical contact with each other and either directly or indirectly bonded together in abstract, [0005-0007], [0019], [0036-0037], [0088] and Figures 1A to 1G and 2G. 
Herekar teaches a contact lens comprising a layer of graphene in {0005], [0021], [0043] meeting claims 1, 3 and 4.  Herekar teaches a contact lens comprising two outer layers in Figure 1G meeting claims. 2 and 6 since the instantly recited “comprising” would permit an additional layer of graphene.  Herekar teaches bilayer graphene in [0012] and [0047] further meeting the recited alternative 2 layers of claim 3.  
 Herekar teaches flexible contact lens in [0017] and [0042] and polymethyl methacrylate and silicone in [0044] meting claim 10.
Herekar teaches a light transmittance of above 90% over a range of visible wavelength for 400-800 nm in [0062] meeting claim 9.
Thus, the instant invention lacks novelty.

Claims 7 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (Graphene electrodes for adaptive liquid crystal contact lenses, Optical Express, 2016, Vol. 24, No.8, P. 8792-8787) as applied to claims 1-4, 6, 8, 9, 11 and 14 above, and further in view of Nicholson et al. (US 7,553,880).
The instant claims 7, 10 and 13 further recite other limitations over Kaur et al.
Nicholson et al. teach a silicone hydrogel contact lens in claims 1 and 2.
The instantly recited “based on PHEMA” would encompass the silicone hydrogel contact lens further comprising PHEMA of Nicholson et al meeting claim 10.  Nicholson et al. teach Permeability Coefficient in a unit of cm2/sec in table G which would be fall within the recited value of claim 7.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the silicone hydrogel contact lens of Nicholson et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art known silicone hydrogel contact lens taught by Nicholson et al. in Kaur et al. as soft lenses (hydrogel) since the silicone hydrogel contact lens would fall within scope of the soft lenses (hydrogel) of Kaur et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (Graphene electrodes for adaptive liquid crystal contact lenses, Optical Express, 2016, Vol. 24, No.8, P. 8792-8787). as applied to claims 1-4, 6, 8, 9, 11 and 14 above, and further in view of KR 101431595.
The instant claims 13 and 15 further recite a step of immersing the lens substrate in an aqueous solution and a step of drying after the transfer over Kaur et al.
Kaur et al. teach PMMA/Graphene membrane at page 4, lower section (see above page 3).  The PMMA is a solid and thus utilization a PMMA solution for obtaining the PMMA/Graphene membrane would be expected although Kaur et al. do not specify a method of covering the graphene.
KR teaches spin coated or dip coated PMMA in [0022] and thus PMMA costing would comprise a solvent inherently.  Thus, drying the PMMA covering comprising the solvent would be expected.  Based on the written opinion of PCT, [0032] of KR teaches the instant step of claim 13.  The [0032] further teaches an increased bonding due to Van der Walls force (The examiner knows the Korean).  Further, the drying of claim 15 could be performed before the transfer, but, a court held that very limited choices is anticipation and thus the recited drying of claim 15 would be at least obvious.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art known method of the spin coating or dip coating of the PMMA taught by KR for the step of covering the graphene film taught by Kaur et al. and further to immerse the lens substrate in an aqueous solution and to dry the transferred the whole PMMA/graphene membrane onto the PMMA lens substrate in order to improve the bonding of the graphene sheet and lens substrate and to remove a residual solvent of the spin coated or dip coated PMMA, respectively, absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-4, 6, 8, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (Graphene electrodes for adaptive liquid crystal contact lenses, Optical Express, 2016, Vol. 24, No.8, P. 8792-8787).
The instant claim 12 further recites a step of removing the polymer support layer over Kaur et al.
Kaur et al. teach (single) graphene sheet applied to soft lenses (hydrogel) in lines 11-10 from bottom of page 7.  
Thus, removal of PMMA from the transferred whole PMMA/graphene membrane onto the PMMA lens substrate (in this case the soft lenses (hydrogel)) taught in the last step taught page 4, lower section, would have been obvious to one skilled in the art before the effective filing date of invention.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2018/0177632 A1) as applied to claims 1-4, 6, 9 and 10 above, and further in view of Hong et al. (US 2013/0068521 A1).
The instant claim 8 further recites a sheet resistance value of graphene over Herekar.
Hong et al. teaches a sheet resistance value of graphene being less than 60 Ω/sq. in claim 5 and the less than 60 Ω/sq. would fall within scope of the recited 10 Ω/sq. to 50 kΩ/sq.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a contact lens comprising a combination of graphene with glass or plastic in Herekar since Herekar teaches two layers of glass, graphene, plastic and sapphire and the graphene having the sheet resistance value of graphene being less than 60 Ω/sq. encompassing the recited 10-50 Ω/sq. is well-known as taught by Hong absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

                			     EXAMINER’S COMMENT
Contrary to the written opinion of the PCT, the examiner does not see any motivation to modify a broadband absorptive neutral density optical filter of US 2013/0027778 A1 in order to obtain the instant contact lens.  Further, the examiner does not see any motivation to obtain the instant contact lens substrate having a spherically curved surface so as to be worn on an eyeball from Fig. 1 of US 2013/0027778 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 21, 2022                                                  /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762